Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 directed to an Invention non-elected without traverse.  Accordingly, claims 12-16 have been cancelled.

Allowable Subject Matter
Claims 1-4, 6-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the device as claimed and more specifically, “wherein the fire extinguisher is driven to switch from a stopping mode to a starting mode when the state of the pressure relieving check valve is switched from the first closed state to the first open state, the pressure relieving check valve is in the first open state when a pressure inside the box is greater than a pressure outside the box, the fire extinguisher is driven to switch from the stopping mode to the starting mode when the state of the fire extinguishing check valve is switched from the second closed state to the second open state, and the fire extinguishing check valve is in the second open state when the pressure inside the box is less than an external pressure provided to the fire extinguishing check valve.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752